Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Alphatec Holdings, Inc. 2016 Employment Inducement Award Plan and Alphatec Holdings, Inc. Amended 2007 Employee Stock Purchase Plan of our report dated March30, 2017, with respect to the consolidated financial statements and schedule of Alphatec Holdings, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2016, filed with the Securities and Exchange Commission. /s/ Ernst& Young LLP San Diego, California
